DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.
 
Status of Claims
Pending: 
1-3, 6-7
Withdrawn: 
2
Rejected:
1, 3, 6-7
Amended: 
1, 3
New: 
NONE
Independent:
1, 2, 3


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (US 6,159,313).
Jin et al. teaches an Al-Fe-Si alloy (8xxx) foil gauge product 5-150 µm thick (column 2, line 30) comprising (in wt%): 0.4-0.8% Fe, 0.2-0.5% Si, balance aluminum (abstract), which overlaps the claimed foil thickness and meets the 8xxx limitation of claims 1 and 6. 
Concerning the microstructure, Jin et al. teaches said alloy product exhibits substantially 100% single intermetallic species of α phase (column 1, lines 58-59 and column 2, lines 36-37), and therefore the microstructure of Jin is held to meet the instant “substantially free of beta intermetallic phase particles” (cl. 1).
	Concerning the limitation “a plurality of layers including a central layer between outer layers” (instant claim 1), the examiner points out that the fact that the alloy product contains “layers” does not implicitly mean the “layers” must be different. The instant claim does not specify the layers are different. A substantially homogeneous structure can be viewed as a plurality of homogeneous “layers”, and therefore Jin meets the amended limitation. 
Jin does not specify a) the claimed YS or b) the absence or presence of pinholes or centerline segregation. However, because Jin teaches a process of continuous strip casting, hot rolling (without prior homogenization), and cold rolling (see Jin at claims 1, 5, 8) which is a substantially identical process to that of the claimed invention, then substantially the same properties, such as yield strength, absence of pinholes, and degree of segregation, are reasonably expected to occur for the alloy product of Jin, as for the instant invention. Therefore it is held that Jin has created a prima facie case of obviousness of the presently claimed invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Claims 1, 3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katano et al. (US 6,402,861).
Katano et al. teaches an Al-Fe-Si alloy (8xxx) foil gauge product typically 15 µm thick (column 6 line 42) comprising (in wt%): 0.3-1.2% Fe, 0.2<1% Si, balance aluminum (abstract), which meets the claimed foil thickness and meets the 8xxx limitation of claims 1 and 6, as well as the 8921 limitation of claim 3 (see Table 1 below for comparison of composition). 


AA8921
 
Katano
Fe
1-2%
0.3-1.2
Si
0.1-0.6
0.2-1
Cu
-0.1
-
Mn
-0.1
-
Mg
-0.03
-
Cr
-0.03
-
Zn
-0.05
-
 Ti
-0.05
-

Table 1: AA8921 vs. Katano
Concerning the microstructure, Katano et al teaches said alloy product exhibits substantially single intermetallic species of α Al-Fe-Si phase (claim 1), and therefore the microstructure of Katano is held to meet the instant “substantially free of beta intermetallic phase particles” (cl. 1).
	Concerning the limitation “a plurality of layers including a central layer between outer layers” (instant claim 1), the fact that the alloy product contains “layers” does not implicitly mean the “layers” must be different. The instant claim does not specify the layers are different. A substantially homogeneous structure can be viewed as a plurality of homogeneous “layers”, and therefore Katano meets the amended limitation. 
Katano does not specify a) the claimed YS or b) the absence or presence of pinholes or centerline segregation. However, because Katano teaches a process of continuous strip casting, hot rolling (without prior homogenization), cold rolling, and heat treating (see Katano at claim 1) which is a substantially identical process to that used to form the claimed invention, then substantially the same properties, such as yield strength, absence of pinholes, and degree of segregation, are reasonably expected to occur for the alloy product of Katano, as for the instant invention. Therefore it is held that Katano has created a prima facie case of obviousness of the presently claimed invention.

Response to Amendment/Arguments
In the response filed on 6/22/21, applicant amended claims 1-3, submitted various arguments traversing the rejections of record, and submitted a 1.132 declaration.
The declaration filed on 6/22/21 under 37 CFR 1.132, together with the claim amendments filed 6/22/21 are sufficient to overcome the Gagniere reference. Gagniere does not teach a foil thickness of “about 5 micrometers to about 16 micrometers” as claimed, nor would it be obvious to modify Gagniere and expect the instant properties to result (see 1.132 declaration at items 5-14). However, the instantly amended claims remain rejected over the prior art of Katano or Jin et al.; see rejections supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/21/22